Citation Nr: 0723619	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  02-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to May 
1965.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In a May 2005 
decision, the Board denied entitlement to service connection 
for seizure disorder.  Per a December 2006 United States 
Court of Appeals for Veterans Claims (Court) Order, and 
January 2007 Judgment, the Board decision was vacated and 
remanded.

In a May 2004 Appellant's Brief, the veteran's representative 
included reference to bipolar disorder and appears to have 
offered argument to the effect that it was related to 
service.  This issue is not in appellate status and is hereby 
referred to the RO for clarification and any necessary 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As discussed in detail by the Court in its December 2006 
Order, the veteran was afforded a February 2003 VA 
examination to assess the nature and etiology of his claimed 
seizure disorder.  The examiner diagnosed major motor seizure 
disorder currently under control; however, failed to provide 
an opinion with regard to etiology.  Upon VA request to offer 
an opinion with regard to etiology, in November 2003, the VA 
examiner opined that upon review of the veteran's claims 
folder, it is clearly documented that his seizure disorder 
had its onset while in service.  Thereafter, VA requested a 
complete rationale for the etiological opinion, and included 
a synopsis of the history and factual background of the 
veteran's claimed seizure disorder.  In December 2003, the 
examiner offered a revision of his earlier opinion, and 
determined that it was less likely than not that the seizure 
condition was related to military service.  

In requesting the second review, the RO pointed out to the 
examiner that the service medical records envelope in the 
claims file actually included a post-service medical record 
documenting a seizure disorder, and it appears that the RO's 
purpose in requesting the second review was to ensure that 
the examiner had not mistakenly believed that such post-
service medical record was a service medical record.  

However, the Court cited the examiners "drastic change of 
opinion," and concluded that it was impossible to determine 
whether VA attempted to provide the VA examiner with 
'corrective comments' or attempted to improperly influence 
the examiner.  In this regard, it is not permissible to 
undertake further development if the purpose is to obtain 
evidence against an appellant's claim.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  In view of the 
Court's finding that the record as it stands is inadequate to 
properly review the veteran's claim, a remand is necessary to 
afford the veteran a new VA examination with regard to the 
nature and etiology of his seizure disorder.   

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard the issue on appeal.  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
seizure disorder.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  The 
examiner should opine as to whether the 
veteran has a current seizure disability, 
and if so, provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that any seizure disability 
is related to his active duty service or 
any incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  If 
an opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

3.  After the development requested above 
has been completed, the RO should review 
the expanded record.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




